Memorandum by Part III:
The statement submitted by this applicant indicates that on September 1st, 1924, he registered as a student-at-law with a member of the bar who was not a counselor, -and served with him for about six months until the applicant became aware that rule 4-C, as amended, required service under a counselor and not merely under an attorney. He now asks that this rule be relaxed -because of his ignorance of it, and that he be permitted to take the examinations as though he had served a counselor for this six months.
The application must be denied. There was a general overhauling of these rules in June, 1923, some fifteen months before the applicant began his service under an attorney, and we are unable to see any proper excuse either for his ignorance or that of his preceptor. If this application were granted, it would be a precedent for an indefinite number of others. As the matter stands, the total service of the applicant, under the rule is only about six months, and that is not enough.